UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6495


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DESHEA ROBIN FAULK,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  N. Carlton Tilley,
Jr., Senior District Judge.     (1:05-cr-00325-NCT-2; 1:08-cv-
00559-NCT-PTS)


Submitted:   October 18, 2011             Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deshea Robin Faulk, Appellant Pro Se.  Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Deshea      Robin    Faulk     seeks      to    appeal       the     district

court’s     order    accepting    the     recommendation           of    the    magistrate

judge and dismissing as untimely his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.        The   order    is     not    appealable         unless     a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.        § 2253(c)(1)(B)        (2006).             A        certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies      this       standard       by         demonstrating          that

reasonable       jurists     would      find    that        the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies      relief      on   procedural        grounds,        the       prisoner        must

demonstrate      both    that    the    dispositive          procedural         ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

We   have   independently        reviewed      the    record       and    conclude       that

Faulk has not made the requisite showing.                     Accordingly, we deny

a certificate of appealability and dismiss the appeal.                            We deny

Faulk’s motions for a transcript and for discovery at government

expense and we dispense with oral argument because the facts and

                                           2
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3